Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 
5.	Claim 1 & 11 is objected to because of the following reason. Claim 1 recites the limitation “such that” in line 4 & 6.  The limitation is indefinite and vague. Further correction is required. 



CLAIM OBJECTION
6. 	Claims 2, 4, 12 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 5, 13 & 15 are also objected since they depend upon the above claims. 

	Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 11, 6-8 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cordova-Diba (Pat No. 9177225) and further in view of Kamata (Pat No. 10341507). 
Regarding claim 1, Cordova discloses a method for automated feature extraction of webpages (Para. 103: features extraction & 87: Website), the method comprising: determining, by processing markup language of a webpage, that a first object overlaps at least a portion of a second object in the webpage as rendered on a display (Para. 278: Markup language) & (Para. 14 & 70 & 72: first object overlaps at least a portion of a second object-Visual overlay & Graphical overlay ) & (Fig. 18C: graphical overlay on display); determining, by processing the image of the webpage, a feature of the webpage corresponding to the portion of the second object  (Para. 41: an object of interest within the client application executing on the network device & Para. 50: feature extraction of object candidates in the list of object candidates); identifying a match between the feature of the webpage and one or more features of a set of other webpages associated with a target entity (Para. 50: feature matching match each object candidate to one or more of a plurality of enrolled object  models in a database & Para. 52: matching object); and generating, responsive to identifying the match, an association between the webpage and the target entity for storage in a database (Para. 54-55: Identifying match between the website and the target entity for storage in a database. Para. 59: Object match and action taken based on the match).
Cordova is silent regarding generating an image of the webpage such that the portion of the second object is obscured or altered by the first object.
In a similar field of endeavor, Kamata discloses generating an image of the page such that the portion of the second object is obscured or altered by the first object (Fig. 2A: Image attribute area overlaps with the text attribute & Fig. 3B : Text object-ED  obscured or altered by the object-305) & (Para. 4: displaying, in response to determining that the second area overlaps with the first area, the ED on a display to notify a user that the image attribute is an overlapped objected on the ED).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the identify an object over a text documents of Kamata’s disclosure with the interactive content generator, as taught by Cordova. Doing so would have resulted in efficiently detecting overlapped items on a text/ image and correcting the text/ image for user convenience. 
Regarding claim 11, Claim 11 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 6 & 16, Cordova discloses determining a different feature of the webpage (Para. 14: different feature identify); and determining that the different feature does One or more object match. Therefore, other object may not match).
Regarding claim 7 & 17, Cordova is silent regarding providing a notification of the association between the webpage and the target entity to a client device for presentation to prompt remedial action.
Kamata discloses providing a notification of the association between the webpage and the target entity to a client device for presentation to prompt remedial action (Para. 4: Notify user regarding overlapped image & Para. 10: removal of the overlapped objects). 
At the time of filling, it would have been obvious to adjust overlap area of the image for the user to have a better quality image data. 
Regarding claim 8 & 18, Cordova discloses the target entity is a supplier of goods or services, and wherein the set of other webpages associated with the target entity serve as an online storefront for the goods or services (Fig. 18C: online store).

Claims 9, 10, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cordova-Diba (Pat No. 9177225),  in view of Kamata (Pat No. 10341507) and further in view of Jonsson (Pub No. 2017/0098124). 
Regarding claim 9 & 19, Cordova is silent regarding the image of the webpage is generated according to geographical location.
Jonsson discloses the image of the webpage is generated according to geographical location (Para. 43-44: Geo tag based on the user location & Fig. 4: Provide content to the user based on location).

Regarding claim 10 & 20, Cordova is silent regarding the geographical location is a country or defined by a geo-fence.
Jonsson discloses the geographical location is a country or defined by a geo-fence (Para. 43-44: Geo tag based on the user location/ country & Fig. 4: Provide content to the user based on location).
At the time of filling, it would have been obvious to use geo location to render right content to the user based on the area of the user. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MD K TALUKDER/            Primary Examiner, Art Unit 2648